Title: Thomas Jefferson to John Barnes, 23 March [1820]
From: Jefferson, Thomas
To: Barnes, John


					
						Dear Sir
						
							Monticello
							Mar. 23 20.
						
					
					Your kind letter of Feb. 19. has been some time at hand, but my health and the injunctions of my physician make me slow & short in answers. I thank you for taking up my letter to mr Binns, and now inclose the 10.D. you were so kind as to pay for me. the best way of forwarding me the print of the Decln of Independance, will be to roll it on a light roller of wood, and wrap it in strong paper, in which way it may be committed to the mail. as there is probably a discount on our Virginia bills I inclose a qr Dollar for that, the roller Etc.
					The portrait you speak of as for sale in Philada I suppose to be a copy by Stewart made for somebody; as he has sold several copies. I have never yet got the original, but have lately a promise of it.
					I am made happy by hearing you retain good health. mine is still undecided, altho’ rather more promising: but while I live I shall retain constant friendship and respect for you.
					
						
							Th: Jefferson
						
					
				